Citation Nr: 1531082	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center, in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at the appellant's medical facility on November 16, 2012, December 7, 2012, and March 15, 2013.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to October 1997.  The appellant is the medical facility at which he was treated.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) VISN 20 Network Payment Center, in Portland, Oregon. 



FINDINGS OF FACT

The Veteran was treated at the appellant's non-VA medical facility, which is not a hospital emergency department, for post-operative, follow up treatment on November 16, 2012, December 7, 2012, and March 15, 2013, which was after initial emergency treatment at an emergency department earlier in November 2012, and no attempts were made to arrange this follow up treatment at VA.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided at the appellant's medical facility on November 16, 2012, December 7, 2012, and March 15, 2013, have not been met.  38 U.S.C.A. §§ 1728, 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120-17.132, 17.133, 17.1000-17.1008, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

As an initial matter, the Board finds that all due process requirements under claims for payment or reimbursement of medical expenses have been met.  First, the appellant was notified in January 2013 of the reasons for the disallowance and of the right to initiate an appeal to the Board.  See 38 C.F.R. §§ 17.132, 17.133.  A summary of the Veterans' Claims Assistance Act of 2000 (VCAA) was included with the January 2013 notice.  This VCAA attachment informed the appellant of the information and evidence necessary to substantiate the claim at issue.  See 38 U.S.C.A. § 5103.  Moreover, the appellant was sent a statement of the case (SOC) in July 2013, pursuant to 38 C.F.R. § 19.29.  See id.  Finally, the appellant was offered, but declined, a hearing before the Board.  38 C.F.R. § 20.700.

With regard to VA's duty to assist an appellant, the appellant supplied VA with copies of the relevant medical records during the time period at issue.  Also, the opinions of the designated VA clinicians at the VA facility were obtained.  Those opinions are not in the record before the Board, but this is immaterial because there is no material dispute as to the emergent nature of the treatment on the claimed dates.  See 38 C.F.R. § 17.121(a); see also 38 U.S.C.A. § 17.1006.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The appellant is seeking payment or reimbursement for treatment received on November 16, 2012, December 7, 2012, and March 15, 2013.  This treatment occurred at the appellant's facility on the specified dates for follow-up treatment after an open reduction internal fixation (ORIF) of the bilateral mandible fractures, parasymphyseal region on November 3, 2012.  

The Veteran is not shown to have any other medical insurance, and he is not service-connected for the medical condition at issue.  Therefore, eligibility for payment or reimbursement under 38 U.S.C.A. § 1728.  The remaining conditions allowing for payment or reimbursement under 38 U.S.C.A. § 1728 are not indicated.  Rather, he is seeking payment or reimbursement under 38 U.S.C.A. § 1725, which authorizes VA to provide payment or reimbursement for non-service-connected disabilities.

A. Applicable Law

Payment or reimbursement under 38 U.S.C.A. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

As specified in 38 C.F.R. § 17.1005(b), VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment:

(1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or

(2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.

As an exception, 38 C.F.R. § 17.1005(c) establishes that claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if:

(1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and

(2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.

Furthermore, as set forth in 38 C.F.R. § 17.1005(d), if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.

B. Discussion

Here, the appeal must be denied because the threshold criteria for an award are not satisfied.  The reasons follow.  

First, the treatment was not emergency treatment.  As the appellant explained in an April 2013 letter, the treatment was "to provide follow up care[.].  In a September 2013 letter, the appellant detailed that the treatment was for follow up after his discharge from the emergency department "to make sure [the Veteran] was healing and progressing accordingly."  Thus, there is no material dispute that this treatment was not "emergency treatment," as required under §17.1002.  

Second, the medical facility is not a "hospital emergency department or a similar facility held out as providing emergency care to the public."  The appellant made clear in the September 2013 letter that the Veteran was initially seen at an emergency department, but was transferred to the appellant's office upon discharge from the hospital.  Thus, this requirement, as set forth in §17.1002(a), is not met.  

Finally, it is not contended that the appellant's facility made and documented reasonable attempts to request transfer of the Veteran to VA (or to another Federal facility), once the emergency ended.  The emergency room discharge summary affirmatively states that the Veteran "was discharged in good condition" with follow-up scheduled at the appellant's facility "in 2 weeks."  The appellant's September 2013 letter explains further that the Veteran "was discharged from the hospital [and] instructed to follow up in the trauma clinic which again is r[u]n by our doctors[.]"  Accordingly, this is not a situation where attempts were made to transfer the Veteran for the needed follow up, non-emergent treatment.  

In light of these considerations, the claim cannot be granted.  The Board recognizes the appellant's contention that it "could not possibly have" sought VA authorization because it "did not become aware that prior authorization was needed" until April 2013.  While this is an entirely reasonable explanation, the relevant laws and regulations do not allow for payment or reimbursement under these circumstances.  Accordingly, the appeal must be denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses for treatment provided at the appellant's medical facility on November 16, 2012, December 7, 2012, and March 15, 2013, is denied.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


